***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
                             W. K. v. M. S.*
                              (AC 44543)
                  Bright, C. J., and Alvord and Lavine, Js.

                                   Syllabus

The defendant appealed to this court from the judgment of the trial court
    granting the plaintiff’s application for an order of civil protection. The
    court held an evidentiary hearing on the application, during which the
    plaintiff testified. The defendant did not testify and was not present at
    the hearing but was represented by counsel, Z. The court found that
    the defendant’s position was less credible because he did not appear
    at the hearing. The court also took judicial notice of a summary process
    complaint filed against the defendant by a housing authority and con-
    cluded that the allegations of serious nuisance in the complaint but-
    tressed the credibility of the plaintiff because the allegations were similar
    to the plaintiff’s. The housing authority had withdrawn the summary
    process action prior to the evidentiary hearing. Held:
1. The trial court erred when it, sua sponte, took judicial notice of the
    contents of the summary process complaint against the defendant with-
    out giving him notice and an opportunity to be heard: although Z
    attempted to be heard at the evidentiary hearing on the court’s decision
    to take judicial notice of the summary process complaint, the court did
    not give Z an opportunity to voice her concern with its decision, and,
    at the conclusion of the hearing, Z attempted to make the court aware
    that the summary process action had been withdrawn; moreover, the
    court failed to inquire into the basis for the housing authority’s allega-
    tions or why it withdrew the action; furthermore, the court’s error was
    compounded by its statements that the allegations of the summary
    process complaint buttressed the plaintiff’s credibility.
2. The trial court erred by finding the defendant less credible because he
    did not appear at the hearing: the court took into account the defendant’s
    conduct, namely, his failure to appear, which was not evidence, to help
    it decide a substantive issue; moreover, because the defendant, who
    was represented by counsel, did not testify at the hearing, there was
    no finding to be made as to his credibility.
3. The trial court’s errors resulted in harm to the defendant and, accordingly,
    it abused its discretion in issuing an order of civil protection: the court’s
    decision to take judicial notice of the contents of the summary process
    complaint harmed the defendant because the court improperly relied
    on the unproven allegations of that complaint when it made its factual
    findings with respect to the plaintiff’s credibility; moreover, in finding
    that the defendant’s position was less credible because of his absence
    at the hearing, the court weighed the defendant’s credibility against that
    of the plaintiff when there was no basis for it to do so; furthermore,
    the court’s decision to issue the civil protection order turned on its
    determination that the plaintiff was credible and its determination that
    the defendant’s absence hurt his credibility, which undermined this
    court’s confidence in the court’s fact-finding process and warranted
    reversal of its decision because the court’s factual findings served as a
    significant part of the basis for the court’s decision to issue the order
    of civil protection.
           Argued February 2—officially released May 17, 2022

                             Procedural History

  Application for a civil protection order, brought to
the Superior Court in the judicial district of Litchfield,
where the court, J. Moore, J., granted the application
and issued an order of protection, from which the defen-
dant appealed to this court. Reversed; judgment directed.
   Sally R. Zanger, for the appellant (defendant).
                           Opinion

  LAVINE, J. The defendant, M. S., appeals from the
judgment of the trial court granting an application for
a civil protection order filed by the plaintiff, W. K.1 On
appeal, the defendant claims that the court erred (1)
when it, sua sponte, took judicial notice of the contents
of a summary process complaint against him without
giving him notice and an opportunity to be heard, (2)
by finding the defendant less credible because he did
not appear at the hearing, (3) when it, sua sponte, took
judicial notice of and relied on a previous application
for a protective order filed by the defendant against the
plaintiff without giving the defendant notice and an
opportunity to be heard, and (4) by finding sufficient
evidence to grant the application for the order of civil
protection. We agree with the defendant’s first and sec-
ond claims and, accordingly, reverse the judgment of
the court and remand this case with direction to vacate
the order of civil protection. Because we conclude that
the court committed reversible error with regard to
those claims, we need not address the remaining claims.
  The following procedural history is relevant to this
appeal. The parties are neighbors and have lived in
adjoining apartment units in Torrington since July, 2020.
Both parties have called the police to report various
disputes between them, and the police have instructed
the parties to stay away from one another. Additionally,
the plaintiff reported to the police dangerous actions
that the defendant allegedly had taken against other
neighbors.
   On January 5, 2021, the plaintiff, pursuant to General
Statutes § 46b-16a, filed an application for an order of
civil protection against the defendant and obtained an
ex parte order of civil protection against the defendant.2
In his application, the plaintiff made the following alle-
gations. The defendant had: ‘‘vandalized [the plaintiff’s]
apartment’’; ‘‘made false accusations to the police trying
to get [the plaintiff] arrested’’; ‘‘[thrown] a rock, causing
[the plaintiff] injury’’; ‘‘thrown feces at [the plaintiff’s]
window’’; ‘‘smashed [the plaintiff’s] window’’; ‘‘poi-
soned [the plaintiff’s] garden with ammonia or urine,
not sure which’’; ‘‘[drawn] swastikas outside of [the
plaintiff’s] door’’; ‘‘given [the plaintiff] the Nazi salute’’;
and made anti-Semitic remarks directed at the plaintiff.
The plaintiff also alleged that, ‘‘[a]fter a failed [frivolous]
attempt to get a restraining order against [the plaintiff],
[the defendant] punched [the plaintiff’s] car and left a
note admitting to it.’’ On a separate occasion, he alleged,
a witness saw the defendant ‘‘[put six] M-90 explosives
under [the plaintiff’s car] . . . .’’3 The plaintiff further
alleged: ‘‘There is a 911 call in which [the defendant
can be heard] threatening [the plaintiff] and behaving
violently . . . .’’ Additionally, the plaintiff stated that
the defendant ‘‘is being evicted’’ and that the Housing
Authority of the City of Torrington (housing authority)
‘‘has records of times and dates of the dozens of inci-
dents.’’ On January 13, 2021, the defendant filed an
objection to the ex parte civil protection order.
   The court held an evidentiary hearing on the plain-
tiff’s application for a protective order on January 29,
2021. The plaintiff testified about the allegations in his
application and did not offer any exhibits. The defen-
dant did not testify and was not present at the hearing.4
The defendant’s attorney, Sally Zanger, called Officer
Joseph DeGoursey of the Torrington Police Department
as a witness to testify about police reports prepared by
the department. The defendant, through Zanger, offered
into evidence four police reports detailing incidents
between the plaintiff and the defendant, as well as the
defendant’s alleged conduct toward others in the neigh-
borhood. The reports were admitted into evidence as
full exhibits.
  In issuing the order of civil protection, the court
stated: ‘‘In making its decision, the court . . . notes
the following factors. Number one, the court is the
ultimate arbiter of credibility in a courtside case. The
court can also take judicial notice of its own files, both
in this case and in other cases.
   ‘‘That being said, the court finds that [the defendant’s]
position is much less credible, rendered so by the fact
that [the defendant] chose not to appear today. [The
defendant’s] position is, also, much less credible because
the court takes judicial notice of the summary process
file in which lawyers, who are bound by the Rules of
Professional Conduct, made allegations of serious nui-
sance, many of the same of which—I’m issuing my
ruling, counsel, don’t raise your hand—they made many
of the same allegations, which buttresses some of the
allegations that the [plaintiff] made today.
   ‘‘The court also finds that a couple of weeks ago
there was a reverse civil protective order hearing, in
effect, in which [the defendant] was trying to get a
protective order against [the plaintiff] and Judge Shaban
decided there was not enough evidence there for that.’’
   The court, pursuant to § 46b-16a, issued an order of
civil protection against the defendant and stated: ‘‘The
court has no doubt that this is a neighbor dispute. The
court has no doubt that there are mental health issues
involved on behalf of the [defendant]. However, the
court finds that the [defendant] has thrown a rock at
the [plaintiff], the [defendant] has brandished bug spray
at the [plaintiff], the [defendant] has brandished a flash-
light at the [plaintiff],5 the [defendant] has made anti-
Semitic remarks against the [plaintiff].
   ‘‘Therefore, the court is going to issue a civil order
of protection with the following terms. The [defendant]
is to surrender or transfer all firearms and ammunition;
the [defendant] is not to assault, threaten, abuse, harass,
follow, interfere with or stalk the protected person. I
don’t think I can order a stay away because their doors
are right next to each other. [F]or the present time, I
think that would [be] impossible to enforce.’’ (Footnote
added.)
  When the court stated that it was taking notice of ‘‘the
summary process file,’’ it was referring to a summary
process complaint filed by the housing authority against
the defendant on August 10, 2020. On January 19, 2021,
the housing authority withdrew its action against the
defendant. Following the court’s oral ruling granting the
order of protection and as the court was transitioning
to its next case, Zanger attempted to inform the court
that the summary process action had been withdrawn.
The following exchange occurred between Zanger and
the court:
  ‘‘[Zanger]: (Inaudible) matter was withdrawn.
  ‘‘The Court: Thank you. I didn’t hear what she said;
did you?
  ‘‘[The Clerk]: I don’t think we wanted to.’’
  The court did not inquire further about Zanger’s
remarks.
   On the day of the hearing, following its oral decision,
the court issued a written order stating: ‘‘This order
shall supplement and clarify the court’s remarks from
the bench in granting this civil protective order. The
court did not find, as independent facts, the allegations
of the summary process matter against the [defendant],
which has been withdrawn. However, the court found
that the allegations of serious nuisance included in that
action, which were made by attorneys who are bound
by the Rules of Professional Conduct, including rules
3.3 and 4.1, as well as by [§] 10-5 of the . . . Practice
Book, buttress the credibility of the [plaintiff] when he
testified as to threatening actions taken against him
by the [defendant].’’ This appeal followed. Additional
procedural history will be set forth as necessary.
                            I
   The defendant claims that the court erred when it,
sua sponte, took judicial notice of the contents of a
summary process complaint against him without giving
him notice and an opportunity to be heard. We conclude
that the court’s taking of judicial notice was improper
both in form and in substance. We agree that the court
should have given the defendant notice and an opportu-
nity to be heard. The more concerning error, however,
was the court’s reliance on the allegations in the sum-
mary process complaint in finding the plaintiff credible
in the present case. We will address that error further
in part III of this opinion.
  The following additional procedural history is rele-
vant. The summary process complaint filed by the hous-
ing authority contained, among other things, the follow-
ing allegations: (1) ‘‘[O]n or about July 18, 2020, the
defendant lit and threw a fire bomb (M-90s)6 at the
direction of a porch of a biracial couple who live across
the street from [the] defendant’s unit’’ (footnote added);
(2) ‘‘[o]n or about July 16, 2020, the defendant placed
three . . . M-90s under another tenant’s car’’; (3) ‘‘[o]n
July 20, 2020, the defendant chased a neighboring tenant
into [the] tenant’s apartment and threatened [the] ten-
ant with a flashlight’’; and (4) ‘‘[o]n or about July 16,
2020, the defendant threw M-90s out of [the] defendant’s
unit and almost hit a child across the street from [the]
defendant’s unit . . . [and] [t]he local police depart-
ment has been called several times.’’ On January 19,
2021, the housing authority withdrew its action against
the defendant. At the January 29, 2021 hearing in the
present case, the court, sua sponte, took judicial notice
of the complaint. When the court stated that it was
doing so, Zanger raised her hand. The court did not
permit her to speak.
   ‘‘A trial court’s determination as to whether to take
judicial notice is essentially an evidentiary ruling, sub-
ject to an abuse of discretion standard of review. . . .
In order to establish reversible error, the [defendant]
must prove both an abuse of discretion and a harm that
resulted from such abuse. . . . In reviewing a trial
court’s evidentiary ruling, the question is not whether
any one of us, had we been sitting as the trial judge,
would have exercised our discretion differently . . . .
Rather, our inquiry is limited to whether the trial court’s
ruling was arbitrary or unreasonable.’’ (Internal quota-
tion marks omitted.) Rogalis, LLC v. Vazquez, 210
Conn. App. 548, 556–57, 270 A.3d 120 (2022).
   ‘‘The court may take judicial notice without a request
of a party to do so. Parties are entitled to receive notice
and have an opportunity to be heard for matters suscep-
tible of explanation or contradiction, but not for matters
of established fact, the accuracy of which cannot be
questioned.’’ Conn. Code Evid. § 2-2 (b).
   ‘‘Notice to the parties is not always required when a
court takes judicial notice. Our own cases have attempted
to draw a line between matters susceptible of explana-
tion or contradiction, of which notice should not be
taken without giving the affected party an opportunity
to be heard . . . and matters of established fact, whose
accuracy cannot be questioned, such as court files,
which may be judicially noticed without affording a
hearing. . . .
   ‘‘Other authorities have drawn a distinction between
‘legislative facts,’ those which help determine the con-
tent of law and policy, and ‘adjudicative facts,’ facts
concerning the parties and events of a particular case.
The former may be judicially noticed without affording
the parties an opportunity to be heard, but the latter,
at least if central to the case, may not.’’ (Citations omit-
ted.) Moore v. Moore, 173 Conn. 120, 121–22, 376 A.2d
1085 (1977).
   ‘‘Court records may be judicially noticed for their
existence, content, and legal effect. State v. Gaines,
257 Conn. 695, 705 n.7, 778 A.2d 919 (2001); Grant v.
Commissioner of [Correction], 87 Conn. App. 814, 817,
867 A.2d 145 (2005). ‘Judicial notice of a court file or
a specific entry in a court file does not establish the
truth of any fact stated in that court file.’ [Conn. Code
Evid.] § 2-1 (c) (commentary); Fox v. Schaeffer, 131
Conn. 439, 447, 41 A.2d 46 (1994). For example, a court
may judicially notice that certain testimony was given
in a case, but not that it was true. . . . [S]ee O’Connor
v. Laroque, 302 Conn. 562, 568 n.6, 31 A.3d 1 (2011)
. . . .’’ E. Prescott, Tait’s Handbook of Connecticut Evi-
dence (6th Ed. 2019) § 2.3.4 (d), p. 107.
   In the present case, the allegations in the summary
process complaint can be characterized as ‘‘adjudica-
tive facts.’’ Furthermore, allegations, by their nature,
are susceptible to contradiction. The court could have,
without giving the defendant notice and an opportunity
to be heard, taken judicial notice of the fact that the
housing authority brought a summary process action
against the defendant. The court also could have taken
judicial notice of the content of the summary process
complaint. The court went a step further, however, by
stating that the housing authority made many of the
same allegations against the defendant in its summary
process complaint, and that those allegations ‘‘but-
tress[ed]’’ the plaintiff’s credibility. The court’s state-
ments indicate that it relied in part on the adjudicative
facts contained in the summary process complaint to
help it make factual findings with respect to the plain-
tiff’s allegations in the present case.
   The hearing transcript indicates that Zanger attempted
to be heard on the court’s decision to take judicial notice
of the summary process complaint.7 First, immediately
after the court stated that it was taking judicial notice
of the complaint, Zanger raised her hand. The court did
not allow Zanger to interject or give her an opportunity
to voice her concern with its decision. Second, at the
conclusion of the hearing, Zanger attempted to make
the court aware that the summary process action had
been withdrawn. Finally, the court failed to inquire into
the basis for the housing authority’s allegations or why
it withdrew the action.
  Accordingly, we conclude that the court erred by tak-
ing judicial notice of the contents of the summary pro-
cess complaint without first providing the defendant
with notice and an opportunity to be heard. Stating that
the mere allegations in the complaint ‘‘buttress[ed]’’
the plaintiff’s credibility significantly compounded the
error. In part III of this opinion, we will address the
harm to the defendant caused by the court’s decision.
                            II
  The defendant claims that the court erred by finding
him less credible because he did not appear at the
hearing. We agree.
   To reiterate, the court purported to make a credibility
finding by stating that it ‘‘[found] that [the defendant’s]
position [was] much less credible, rendered so by the
fact that [the defendant] chose not to appear’’ at the
hearing. This statement falls outside of the purview of
a typical credibility finding, in which a judge sees and
hears a sworn witness testify. Thus, we are not tasked
with evaluating the court’s credibility determination
itself, as it is the exclusive province of the finder of
fact to make such determinations. State v. Roy D. L.,
339 Conn. 820, 849, 262 A.3d 712 (2021). Rather, we
must consider whether the court properly considered
the defendant’s absence in making its credibility deter-
mination. This matter raises a question of law, and our
review, therefore, is plenary. See Travelers Property &
Casualty Co. v. Christie, 99 Conn. App. 747, 761, 916
A.2d 114 (2007) (‘‘[a]lthough the question of relevancy,
and thus admissibility, of evidence is subject to review
for abuse of discretion, the question of whether an
observation of the court properly can be subject to
the relevancy analysis at all is a question of law, and
therefore our review is plenary’’).
   Although it is permissible for a court to draw an
adverse inference from a party’s failure to appear to
testify at a scheduled hearing; see, e.g., Norberg-Hurl-
burt v. Hurlburt, 162 Conn. App. 661, 673, 133 A.3d 482
(2016); we are not aware of any authority that permits
a court to make findings about a party’s credibility based
on his absence. The court, however, did not state that it
was drawing an adverse inference from the defendant’s
absence. Instead, it explicitly stated that the defendant’s
absence weighed against the credibility of his position.
This is not merely a distinction without a difference.
   In support of his argument, the defendant cites Trav-
elers Property & Casualty Co. v. Christie, supra, 99 Conn.
App. 747, which we find instructive on this issue. In
Christie, a hearing was held to determine, among other
things, the amount that the self-represented defendant
owed her appraiser for assessing the amount of loss
caused to the defendant’s home by a storm. Id., 749–50.
The court ordered that the defendant pay the appraiser
a certain amount and stated that the amount was rea-
sonable because the appraiser ‘‘ ‘worked under very
difficult, frustrating circumstances. Apparently, he had
a very uncooperative client that frustrated him on many
occasions.’ ’’ Id., 761. The court then stated that the
defendant had ‘‘ ‘demonstrated in court during this sev-
eral day hearing how difficult she [could] be, and her
attitude and lack of cooperation may well have caused
his bill to become higher than it would have been in an
ordinary situation.’ ’’ Id.
  On appeal, the defendant claimed that ‘‘it was improper
for the court to consider her conduct in the courtroom,
when advocating her cause as evidence supporting the
reasonableness of [the appraiser’s] award.’’ Id., 760.
This court agreed, noting that the only question for
the court to determine was the amount of funds to be
distributed to the appraiser. Id., 762. This court stated
that the defendant’s ‘‘attitude and personality . . . was
not evidence from which the court could infer that
the appraiser’s bill was necessarily higher than in ‘an
ordinary situation’ . . . .’’ Id. Accordingly, this court
held that the court’s improper consideration of the
defendant’s demeanor was ‘‘harmful and necessitate[d]
a new trial.’’ Id.
  In the present case, as in Christie, the court took into
account conduct of the defendant, namely, his failure
to appear, which was not evidence, to help it decide a
substantive issue. Because the defendant, who was rep-
resented by counsel, did not testify at the hearing, there
was no finding to be made as to his credibility. Accord-
ingly, we conclude that the court erred by making a
credibility determination with respect to the nonap-
pearing defendant.
                             III
   We next address how the court’s errors harmed to
the defendant. At the hearing, the court stated in part
that it ‘‘[found] that [the defendant’s] position [was] much
less credible’’ because (1) the defendant ‘‘chose not to
appear’’ at the hearing, and (2) the summary process
complaint contained many of the same allegations of
serious nuisance made by the plaintiff, which ‘‘but-
tress[ed] some of the allegations that [the plaintiff]
made’’ at the hearing. We conclude that each error alone
warrants reversal. Taken together, given that this case
essentially turned on credibility, we conclude that rever-
sal is compelled.
   First, the court’s decision to take judicial notice of
the summary process complaint resulted in harm to
the defendant because the court relied in part on the
allegations of that complaint when it made its factual
findings. Although the court stated that it ‘‘did not find,
as independent facts, the allegations’’ in the summary
process complaint, it nevertheless found that ‘‘the alle-
gations . . . buttress[ed] the credibility of the [plain-
tiff] . . . .’’ (Emphasis added.) The fact that the court
relied on the allegations in the summary process com-
plaint to buttress the credibility of the plaintiff indicates
that the court did not take judicial notice of the sum-
mary process complaint solely to note the existence of
the complaint. Rather, the court used those allegations
to substantiate the plaintiff’s allegations in the present
case, stating that it relied on the summary process com-
plaint because it contained ‘‘many of the same’’ allega-
tions of serious nuisance made by the plaintiff in the
present case.8 Accordingly, the court relied on the truth
of unproven allegations in the summary process com-
plaint to bolster the credibility of the plaintiff in the
present case due to the similarity of the allegations in
both cases.
   Second, in finding that the defendant’s position was
less credible because of the defendant’s absence, the
court essentially weighed the defendant’s credibility
against that of the plaintiff. As we previously stated in
this opinion, the defendant did not testify at the hearing,
and, thus, there was no basis for the court to make a
determination as to his credibility. Because the plaintiff
testified about the allegations made in his application
for a civil protection order, it was only his credibility
that was at issue.
   The record reveals that the court’s decision to issue
the civil protection order turned on its determination
that the plaintiff was credible.9 The court’s determina-
tions that (1) the defendant’s absence hurt the credibil-
ity of his position, and (2) that the allegations in the
summary process complaint ‘‘buttress[ed]’’ the plain-
tiff’s credibility, undermine our confidence in the
court’s fact-finding process and warrant reversal of its
decision. See Mirjavadi v. Vakilzadeh, 128 Conn. App.
61, 68, 18 A.3d 591 (2011) (‘‘[w]here . . . some of the
facts found [by the court] are clearly erroneous and
others are supported by the evidence, we must examine
the clearly erroneous findings to see whether they were
harmless, not only in isolation, but also taken as a
whole’’ (internal quotation marks omitted)), aff’d, 310
Conn. 176, 74 A.3d 1278 (2013). Those factual findings
served as a significant part of the basis for the court’s
decision to issue an order of civil protection against the
defendant. Accordingly, we conclude that the court’s
determination that the defendant’s absence made him
less credible, combined with its reliance on the allega-
tions in the summary process complaint, resulted in
harm to the defendant. We therefore conclude that the
court abused its discretion in issuing an order of civil
protection.
  The judgment is reversed and the case is remanded
with direction to vacate the order of civil protection.
   In this opinion the other judges concurred.
   * In accordance with federal law; see 18 U.S.C. § 2265 (d) (3) (2018), as
amended by the Violence Against Women Act Reauthorization Act of 2022,
Pub. L. No. 117-103, § 106, 136 Stat. 49; we decline to identify any party
protected or sought to be protected under a protective order or a restraining
order that was issued or applied for, or others through whom that party’s
identity may be ascertained.
   1
     The plaintiff, who has been self-represented throughout these proceed-
ings, did not file a brief in this court. We therefore decide the appeal on
the basis of the defendant’s brief and oral argument and the record.
   2
     Pursuant to General Statutes § 46b-16a (b), upon receipt of an application
for a civil protection order, the court ‘‘shall schedule a hearing not later
than fourteen days from the date of the application.’’ Section 46b-16a (b)
further provides in relevant part that, before a hearing is held, ‘‘[i]f the court
finds that there are reasonable grounds to believe that an imminent danger
exists to the applicant, the court may issue an ex parte order granting such
relief as it deems appropriate. . . .’’
   3
     A police report, which was entered into evidence as a full exhibit, indi-
cates that an M-90 is a type of firecracker.
   4
     The court attempted to locate the defendant during the hearing. The
court stated: ‘‘Just so it’s clear, for the record, the clerk has attempted to
call [the defendant] and the call went directly to his voicemail.’’
   5
     The plaintiff’s application does not contain allegations about the inci-
dents involving the bug spray and the flashlight. The plaintiff, however,
testified at the hearing that, on one occasion, the defendant pointed a can
of bug spray in the plaintiff’s face and threatened to spray him with it if he
came any closer to the defendant. One of the police reports that was entered
into evidence contains the plaintiff’s allegations about that incident. The
plaintiff also testified that, on another occasion, the defendant ‘‘came after’’
him with a flashlight.
   6
     We reasonably can infer that the housing authority was referring to the
same type of firecracker that was mentioned in the plaintiff’s application
and the police report. See footnote 3 of this opinion.
   7
     Additionally, the record does not indicate that the court gave the parties
notice that it intended to take judicial notice of the summary process com-
plaint.
   8
     We also disagree with the court’s reliance on the fact that the allegations
in the summary process complaint were made by attorneys who are bound
by the Rules of Professional Conduct, including rules 3.3 and 4.1. That the
allegations were made consistent with the attorneys’ ethical obligations
does not mean that they were true. The vast majority of cases that end in
a judgment for a defendant begin with good faith allegations made by a
plaintiff’s attorney, consistent with the Rules of Professional Conduct.
   9
     The court heard testimony from the plaintiff and DeGoursey. DeGoursey,
however, only testified so that the defendant could introduce the police
reports into evidence under the business records exception to the rule
against hearsay contained in the Connecticut Code of Evidence. Thus, the
only testimony about the alleged incidents giving rise to the issuance of the
civil protection order came from the plaintiff.